t c summary opinion united_states tax_court stephan bartsch and eva bartsch a k a eva pott bartsch commissioner of internal revenue respondent petitioners v docket no 18872-02s filed date stephan bartsch pro_se margaret s rigg for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by respondent the sole issue for decision is whether petitioners are entitled to a moving_expense_deduction in excess of the amount allowed by respondent we hold that they are to the extent provided herein background some of the facts have been stipulated and they are so found petitioners resided in berkeley california at the time that their petition was filed with the court stephan bartsch petitioner and eva bartsch3 mrs bartsch are a married couple petitioner is a citizen of switzerland mrs bartsch is a citizen of germany before petitioner and mrs bartsch lived in a rented apartment in zurich switzerland in petitioner earned a ph d degree in molecular respondent concedes that petitioners are entitled to a lifetime_learning_credit under sec_25a based on a payment in the amount of dollar_figure petitioner eva bartsch did not appear at trial and did not execute the stipulation of facts accordingly the court will dismiss this action as to her see rule b however decision will be entered against petitioner eva bartsch consistent with the decision entered against petitioner stephan bartsch as to the deficiency in tax biology and genetics from a university in zurich during that time mrs bartsch attended medical school at the university of zurich on date after completing his ph d degree petitioner came to the united_states from zurich to work as a postdoctoral research scientist at columbia university in new york city petitioner entered the united_states on a j-1 visa petitioner’s job at columbia university was indefinite in duration petitioner lived in an apartment while in new york city while petitioner lived and worked in new york city mrs bartsch remained in zurich and continued to attend classes at the university of zurich mrs bartsch visited petitioner on several occasions while he lived in new york city in mrs bartsch was accepted into a clinical residency program beginning in date at stanford university in palo alto california mrs bartsch incurred tuition expenses in the amount of dollar_figure for the clinical residency program as a result of mrs bartsch’s residency at stanford university petitioner accepted a position as a research associate at the university of california in berkeley california before date petitioner traveled to zurich to assist mrs bartsch with her move to the united_states petitioner and mrs bartsch rented a truck and moved most of their household goods and personal effects from their zurich apartment into a storage_facility in saigans switzerland on date petitioner and mrs bartsch flew from zurich to new york city mrs bartsch entered the united_states on a j-2 visa petitioner and mrs bartsch brought some personal effects with them from zurich petitioner and mrs bartsch then packed their possessions in the new york city apartment and the items brought from zurich on date petitioner and mrs bartsch flew from new york city to san francisco at that time a professional moving company moved by truck boxes of household goods and personal effects from petitioner’s new york city apartment to berkeley during the move to berkeley the moving company lost one of petitioner’s boxes according to petitioner the box contained in-line skates and outdoor gear petitioner filed a claim with the moving company in the amount of dollar_figure the moving company denied petitioner’s claim on date petitioner entered into a rental agreement for storage space with aaaaa rent-a-space aaaaa storage in berkeley petitioner placed the household goods moved from new york city into storage for a short time petitioner incurred a monthly storage expense in the amount of dollar_figure petitioner and mrs bartsch jointly filed a form_1040 u s individual_income_tax_return for the income reported on the return consisted solely of wages earned by petitioner in the amount of dollar_figure petitioner claimed a moving_expense_deduction in the amount of dollar_figure on the return petitioner’s moving_expense_deduction included the cost of moving the household goods and personal effects from new york city to berkeley the cost of moving household goods from zurich to saigans the cost of petitioner’s travel from zurich to san francisco the cost of mrs bartsch’s travel from zurich to san francisco the costs of storage in both saigans and berkeley and the cost or value of the contents of the box lost by the moving company in the notice_of_deficiency respondent allowed petitioners a moving_expense_deduction of dollar_figure respondent contends that petitioners are not entitled to a moving_expense_deduction in any amount greater than that allowed by respondent discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect see rule a 503_us_79 290_us_111 sec_7491 does not apply in this case to shift the burden_of_proof to respondent if for no other reason than that petitioner failed to establish that he fully complied with the substantiation requirements of sec_7491 deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the claimed deductions rule a see 292_us_435 welch v helvering supra cf sec_7491 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs this includes the burden of substantiating the amount and purpose of the items claimed see sec_6001 sec_1_6001-1 income_tax regs if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir sec_217 provides a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee at a new principal_place_of_work deductible moving_expenses under sec_217 include only the reasonable costs of moving a taxpayer’s household goods and personal effects from the former residence to the new residence and of traveling including lodging from the former residence to the new place of residence sec_217 a cost of moving household goods from zurich to saigans for purposes of sec_217 former residence refers to the taxpayer’s principal_residence before his departure for his new principal_place_of_work sec_1_217-2 income_tax regs principal_residence does not include other residences owned or maintained by the taxpayer or members of the taxpayer’s family id whether property is used by the taxpayer as his principal_residence depends upon all the facts and circumstances in each case id before his date move to berkeley petitioner lived in new york city petitioner had lived and worked in new york city since completing his ph d degree in additionally petitioner’s employment at columbia university was not a temporary position on the basis of the record we find that petitioner’s former residence before his move to berkeley was new york city not zurich therefore we hold that petitioner is not entitled to deduct the cost of moving any household goods from zurich to saigans see sec_217 b petitioner’s cost of traveling from zurich to san francisco the travel cost from the former residence to the new place of residence is a deductible moving expense see sec_217 as discussed above petitioner’s former residence for purposes of sec_217 was new york city therefore we hold that petitioner is not entitled to deduct his travel_expenses from zurich to san francisco see sec_217 c cost of travel for mrs bartsch from switzerland to san francisco mrs bartsch moved to berkeley to enroll in a clinical residency program at stanford university mrs bartsch did not move to berkeley in connection with the commencement of work as an employee accordingly mrs bartsch’s travel cost from zurich to san francisco is not deductible under sec_217 in addition sec_217 provides that a taxpayer may deduct the expenses_incurred in moving a member of the taxpayer’s household if such individual has both the former residence and the new residence as his principal_place_of_abode see also sec_1_217-2 income_tax regs a member of the taxpayer’s household includes any individual residing at the taxpayer’s residence who is neither a tenant nor an employee of the although petitioner’s travel_expenses from new york city to san francisco might otherwise be a deductible expense under sec_217 petitioner has failed to substantiate such an expense petitioner offered no documentary_evidence such as a canceled check receipt credit card statement or airline ticket nor does the record negate the possibility that some portion of petitioner’s travel_expenses might have been subject_to reimbursement accordingly we decline to invoke the rule in 39_f2d_540 2d cir to estimate the travel expense to which petitioner might be entitled because the record provides no basis for making such an estimate taxpayer id in paguio v commissioner tcmemo_1981_2 the cost of transporting the taxpayer’s two children from the philippines to the united_states was not a deductible moving expense under sec_217 because before their move the two children did not share the taxpayer’s former residence in the united_states as their principal_place_of_abode mrs bartsch lived in zurich when petitioner moved to new york city in mrs bartsch continued to live and attend school in zurich until petitioner moved to berkeley in date although mrs bartsch visited petitioner while he lived in new york city she did not make petitioner’s residence in new york city her principal_place_of_abode before petitioner’s move to berkeley therefore petitioner is not entitled to a moving_expense_deduction under sec_217 for mrs bartsch’s travel cost from zurich to san francisco d storage costs expenses of moving household goods and personal effects include the costs of in-transit storage sec_1_217-2 income_tax regs storage expenses are in-transit if they are incurred within any consecutive 30-day period after the day such goods are moved from the taxpayer’s former residence and prior to delivery at the taxpayer’s new residence id the storage cost in saigans was not incurred within the applicable 30-day period see id additionally the storage cost in saigans was not incurred as petitioner’s goods were moved between new york city petitioner’s former residence and berkeley petitioner’s new residence therefore the storage cost incurred by petitioner in saigans was not incurred in transit during petitioner’s move from new york city to berkeley accordingly the saigans storage cost is not a deductible moving expense for purposes of sec_217 however petitioner’s aaaaa storage expense was incurred during the 30-day period after the goods were moved from petitioner’s former residence new york city and before delivery at petitioner’s new residence berkeley accordingly we hold that petitioner is entitled to an additional moving_expense_deduction under sec_217 in the amount of dollar_figure for the in- transit storage expense e cost of box lost in transit petitioner has failed to substantiate the claimed loss of dollar_figure with respect to the box lost in transit from new york city to berkeley petitioner did not offer any evidence other than his testimony with respect to the cost or value of the contents of the box there is no basis in the record for the court to estimate such an expense under the cohan_rule as such we need not decide whether the value of the box that petitioner claims was lost by the moving company is a deductible moving expense for purposes of sec_217 accordingly we hold that petitioner is not entitled to a moving_expense_deduction for the box lost while in transit f conclusion we hold that petitioner is entitled to an additional moving_expense_deduction in the amount of dollar_figure we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we find them to be without merit and or irrelevant reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order of dismissal as to petitioner eva bartsch will be entered and decision will be entered under rule
